Title: From Benjamin Franklin to Madame Brillon, 25 December 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt



  à Passy, ce 25. Dece. 1782 [i.e., 1781]
  No 6.

Vous me boudes, ma chere Amie, que je n’avois pas vous envoyé l’histoire de notre grande Victoire. Je suis bien sensible de la Magnitude de notre Avantage, & de ses possibles bonnes Consequences; mais je ne triomphe pas. Sçachant que la Guerre est plein de Varieté & d’Incertitude; dans la mauvaise Fortune j’espere la bonne; & dans la bonne je crains la mauvaise: Ainsi je joue a ce Jeu avec presque la même egalité d’Ame que vous m’avez vû jouer aux Echecs. Vous sçavez que je renonce jamais à un Parti avant qu’il est fini, esperant toujours de gagner, ou au moins d’avoir un Pat;— & je me garde, quand j’ai bon Parti, contre la Presomption, qui est souvent trés nuisible, & toujours trés dangereuse. Et quand j’ai de Présomption je tache de la cacher, pour eviter la honte si la Fortune change. Vous voyez pourquoi j’ai dit si peu de cette Affaire, & que j’ai seulement remarqué, que rien ne pouvoit me faire parfaitement heureux en certaines Circonstances.
Comme vous avez toujours evité de faire des Connoissances nombreuses, vous ne pouvez pas imaginer la Quantité de Gens qui s’interessent de vôtre Bien-être. Je rencontre tous les jours quelques-uns dans toutes les Societés, en toutes les Parties de Paris & à Versailles, qui me demandent de vos Nouvelles, de vôtre Santé, &c. Et ceux qui m’aiment, disent quelques mots pour me consoler de vôtre Absence; que vous ameliorez votre Constitution, que vos Nerfs seront fortifiées, que vous vivrez plus longtemps, &c. Tous parlent de vous avec Respect, plusieurs avec Affection, & même avec Admiration. Cela est Musique pour mes Oreilles, & plus que compense ma perte des Noels charmantes que la Saison me fait souvenir.
Je passe souvent devant la Maison. Elle me paroit desolée. Autrefois j’ai brisé le Commandement en la convoitant, avec la Femme de mon Voisin. A cette heure je ne le convoite plus. Ainsi je suis moins Pecheur: Mais par rapport à la Femme je trouve tousjours ces Commandements bien incommodes, & je suis faché qu’on s’est avisé de les faire. Si, dans vos Voyages, vous vous trouvez chez le sainte Pere, demandez de lui de les rapeller, comme etant donnés seulement aux Juifs, & trop genantes pour les bons Chretiens.
Voilà arrivé le Jour de la Naissance du Dauphin du Ciel, & jusqu’a present nous n’avions eu la moindre Apparence d’Hyver. J’ai diné aujourd’huy a Chaillot; les Portes & Fenétres ouvertes comme en Eté, & je disois à moi-même, je ne crois pas qu’on a plus beau Tems a Nice; & j’etois prêt a chanter

Helas! pourquoi chercher sur l’Onde
  La Bonheur qu’on trouvoit au port.

Mais j’espere que tout sera pour le mieux.

Quoique j’ai dis que je ne triomphe pas, je serai bien aise d’avoir la Marche que vous avez la bonté de me promettre. Mais je crois que je ne l’entendrai bien jouée avant votre Retour.
J’ai lû la petite Memoire de votre Ami de Marseilles. Elle est plein d’Intelligence & de bon Sens. Je le communiquerai ou elle peut avoir quelque bonne Effet.
Dites quelques milliers de bonnes choses pour moi à chacun & chacune de votre heureuse Societé.
 
Addressed: A Madame / Madame Brillon / à Nice.
